       Case 3:19-cv-00607-BAJ-EWD       Document 21     07/20/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


THELMA JACKSON, ET AL                                               CIVIL ACTION

VERSUS

THE NATIONAL CENTER FOR                                    NO.:19-00607-BAJ-EWD
MISSING AND EXPLOITED CHILDREN




                              RULING AND ORDER

      Before the Court is Defendant’s Motion to Dismiss (Doc. 8). Plaintiffs filed

an opposition to the motion (Doc. 10). For the reasons stated herein, Defendant’s

Motion is GRANTED.

I.    BACKGROUND

      Plaintiffs are Thelma Jackson and her minor son. Ms. Jackson alleges that her

son was kidnapped on June 28, 2018 by his grandmother, Sonja Dumas Jones.

(Doc. 1-1 at p. 1). Upon her son’s disappearance, Ms. Jackson alleges that she

contacted law enforcement officials in several parishes, as well as the Office of the

Governor of Louisiana. (Id.). She alleges that she posted information about the

disappearance of her son on social media, and a comment from an acquaintance led

her to believe that her son had been kidnapped by Jones. (Id.).

      Ms. Jackson alleges that she then contacted Defendant, the National Center

for Missing and Exploited Children (“NCMEC”), for assistance and that she provided

Defendant with all information regarding her son’s disappearance, but that


                                          1
       Case 3:19-cv-00607-BAJ-EWD           Document 21    07/20/20 Page 2 of 5




Defendant did not act with urgency. Ms. Jackson alleges that her son was retrieved

from Jones’s custody on July 14, 2018. Ms. Jackson claims that her son was sexually

abused and starved while in the custody of Jones and that he continues to suffer

damages and injuries from the incident. (Id. at p. 3).

      Plaintiffs filed a Complaint on September 13, 2019, alleging that if Defendant’s

response to the son’s disappearance had been more urgent, he would have been found

sooner and would not have been harmed. Ms. Jackson further argues that Defendant

did nothing to protect her son during his period of abduction and after his return.

Plaintiffs seek monetary damages, as well as an order requiring psychological

treatment for the son and medical treatment for his injuries. (Doc. 1 at p. 2).

Defendant argues for the dismissal of this action, pursuant to Federal Rule of Civil

Procedure 12(b)(6), for the failure to state a claim under which relief can be granted.

Defendant also argues that it is immune from liability under 18 U.S.C. § 2258D(a);

thus, Plaintiffs’ suit must be dismissed.

II.   LEGAL STANDARD

      A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint against

the legal standard set forth in Rule 8, which requires “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “Determining whether a complaint states a plausible claim for relief [is] ... a



                                             2
       Case 3:19-cv-00607-BAJ-EWD         Document 21     07/20/20 Page 3 of 5




context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. “[F]acial plausibility” exists “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly,

550 U.S. at 556). Hence, a complaint need not set out “detailed factual allegations,”

but something “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action” is required. Twombly, 550 U.S. at 555.

III.   DISCUSSION

       Defendant argues that Plaintiffs have failed to state a cause of action because

the Complaint is vague and conclusory. (Doc. 8-1 at p. 1). Defendant further argues

that it is statutorily immune from Plaintiffs’ lawsuit under federal law. (Id. at p. 4).

Congress has statutorily limited the liability of NCMEC under 18 U.S.C § 2258D(a).

This statue provides that “a civil claim or criminal charge against NCMEC…arising

from the performance of the CyberTipline responsibilities or functions of NCMEC as

described in this section, section 2258A or 2258C of this title, or section 404 of the

Missing Children’s Assistance Act (34 U.S.C. § 11293), or from the efforts of NCMEC

to identify child victims may not be brought in any Federal or State court.” Mikhail

v. Kahn, 572 Fed.Appx 68, 73 n.3 (3d Cir. 2014). Defendant asserts that under

34 U.S.C. § 11293(b), “providing assistance to families and law enforcement agencies

in locating and recovering missing and exploited children” is one of their functions.

(Id.). Defendant argues that since Plaintiffs’ claims pertain to one of their core

statutory functions, the claims fall within the scope of its statutory immunity. (Id.).



                                           3
       Case 3:19-cv-00607-BAJ-EWD        Document 21     07/20/20 Page 4 of 5




      Regarding the Defendant’s assertion that Plaintiffs have failed to offer well-

pleaded facts, as required by Rule 8, the Court agrees. Although Plaintiffs have

provided general factual details as to the allegations regarding the son’s

disappearance, Plaintiffs have failed to sufficiently allege a cause of action against

Defendant. Plaintiffs allege that Defendant failed to follow certain protocols but fail

to describe what those protocols are or what specifically Defendant failed to do that

could have resulted in the son being found sooner. The allegations in the complaint

are conclusory and are insufficiently described. Thus, Plaintiffs have failed to state

any claims on which the Court may grant the monetary damages and assistance that

they seek.

      Regarding the Defendant’s claim of immunity, the Court finds that even if

Plaintiffs’ pleadings provided sufficient factual details, the claims must be dismissed

because the allegations arise from a core function of Defendant, as described in

18 U.S.C. § 2258D(a). Although it is not sufficiently clear what the exact claims are,

it can be easily ascertained that Plaintiffs’ claims concern the alleged failure of

Defendant to aid in locating and recovering Ms. Jackson’s son. As noted, a core

statutory function of Defendant is to provide assistance to families and law

enforcement agencies seeking the recovery of missing and exploited children,

according to 34 U.S.C. § 11293. However, due to those responsibilities, Defendant is

imbued with immunity under 18 U.S.C. § 2258D(a). In other words, even if Plaintiffs

were permitted to file a well-pleaded amended complaint, such a complaint could not

overcome the fact that Plaintiffs’ claims concern a function of Defendant for which it



                                          4
       Case 3:19-cv-00607-BAJ-EWD       Document 21     07/20/20 Page 5 of 5




is statutorily immune from suit; therefore, Plaintiffs’ action must be dismissed with

prejudice.

IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant’s Motion (Doc. 8) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs’ action is DISMISSED WITH

PREJUDICE.



                                Baton Rouge, Louisiana, this 20th day of July, 2020



                                       _____________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                         5
